                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


NAKIA COVINGTON,                           )
                                           )
                         Plaintiff,        )
                                           )
                  v.                       )             1:18CV693
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,1          )
                                           )
                         Defendant.        )


                 MEMORANDUM OPINION AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

      Plaintiff, Nakia Covington, brought this action pursuant to

the Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Commissioner of Social Security,

denying    Plaintiff’s     claims   for   Disability      Insurance    Benefits

(“DIB”) and Supplemental Security Income (“SSI”).               (Docket Entry

1.)    Defendant has filed the certified administrative record

(Docket Entry 9 (cited herein as “Tr. __”)), and both parties have

moved for judgment (Docket Entries 11, 14; see also Docket Entry 12

(Plaintiff’s      Memorandum);        Docket     Entry     15     (Defendant’s

Memorandum)). For the reasons that follow, the Court should remand

this matter for further administrative proceedings.




1
  The United States Senate confirmed Andrew M. Saul as the Commissioner of Social
Security on June 4, 2019, and he took the oath of office on June 17, 2019.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul
is substituted for Nancy A. Berryhill as the Defendant in this suit. Neither the
Court nor the parties need take any further action to continue this suit by
reason of the last sentence of section 205(g) of the Social Security Act, 42
U.S.C. § 405(g).
                            I.    PROCEDURAL HISTORY

      Plaintiff applied for DIB and SSI, alleging an onset date of

June 1,    2012.        (Tr.   285-97.)2       Upon denial      of   those   claims

initially (Tr. 79-114, 151-60) and on reconsideration (Tr. 115-50,

168-85),      Plaintiff    requested       a   hearing    de    novo   before    an

Administrative Law Judge (“ALJ”) (Tr. 186-87).                    Plaintiff, his

attorney, witness Cherita Allsbrook, and a vocational expert (“VE”)

attended the hearing.            (Tr. 36-78.)     The ALJ subsequently ruled

that Plaintiff did not qualify as disabled under the Act.                    (Tr. 8-

29.) The Appeals Council thereafter denied Plaintiff’s request for

review    (Tr.   1-5,     284),    thereby     making    the   ALJ’s   ruling   the

Commissioner’s final decision for purposes of judicial review.

      In rendering that disability determination, the ALJ made the

following findings later adopted by the Commissioner:

      1.   [Plaintiff] met the insured status requirements of
      the . . . Act through December 31, 2015.

      2.   [Plaintiff] has not engaged in substantial gainful
      activity since June 1, 2012, the alleged onset date.

      . . .

      3.   [Plaintiff] has the following severe impairments:
      degenerative   disc  disease,   intellectual  learning
      disability and specific learning disorders, major
      depressive disorder, generalized anxiety disorder, and
      alcohol abuse.



2
  Although not a part of the record, Plaintiff filed between four and six prior
applications for DIB and SSI from 2002 to 2013, with the last denial occurring
on October 21, 2013. (See Tr. 80, 97, 116, 133, 298.) As a result, the ALJ
found that the relevant period in this case began on October 22, 2013, the date
after the last unfavorable decision. (See Tr. 11.)

                                           2
       . . .

       4.   [Plaintiff] does not have an impairment or
       combination of impairments that meets or medically equals
       the severity of one of the listed impairments in 20 CFR
       Part 404, Subpart P, Appendix 1.

       . . .

       5.   . . . [Plaintiff] has the residual functional
       capacity to perform light work . . ., except [he] can
       occasionally crouch and crawl. [Plaintiff] is limited to
       simple, routine, repetitive tasks. [Plaintiff] requires
       few if any workplace changes and no fast paced production
       rate work, and [Plaintiff] can have only occasional
       interaction with the general public.

       . . .

       6.    [Plaintiff] is unable to perform any past relevant
       work.

       . . .

       10. Considering [Plaintiff’s] age, education, work
       experience, and residual functional capacity, there are
       jobs that exist in significant numbers in the national
       economy that [he] can perform.

       . . .

       11. [Plaintiff] has not been under a disability, as
       defined in the . . . Act, from June 1, 2012, through the
       date of this decision.

(Tr.    14-28   (bold   font    and    internal    parenthetical   citations

omitted).)

                               II.    DISCUSSION

       Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).           However, “the scope

of [the Court’s] review of [such a] decision . . . is extremely

                                        3
limited.”   Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Even given those limitations, the Court should remand this case for

further administrative proceedings.

                        A.    Standard of Review

      “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).                  Instead,

the Court “must uphold the factual findings of the ALJ if they are

supported   by     substantial    evidence    and    were   reached      through

application of the correct legal standard.” Hines, 453 F.3d at 561

(internal brackets and quotation marks omitted).                   “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”           Hunter v. Sullivan,

993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales, 402

U.S. 389, 401 (1971)).        “It consists of more than a mere scintilla

of evidence but may be somewhat less than a preponderance.” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (brackets and internal

quotation marks omitted).          “If there is evidence to justify a

refusal to direct a verdict were the case before a jury, then there

is   substantial    evidence.”      Hunter,    993   F.2d at       34   (internal

quotation marks omitted).

      “In reviewing for substantial evidence, the [C]ourt should not

undertake   to     re-weigh   conflicting     evidence,     make    credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”        Mastro, 270 F.3d at 176 (internal


                                      4
brackets and quotation marks omitted). “Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,   the     responsibility   for     that   decision    falls   on   the

[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in    any    substantial    gainful    activity   by    reason   of   any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting    42     U.S.C.   §   423(d)(1)(A)).3       “To      regularize    the

adjudicative process, the Social Security Administration has . . .

detailed regulations incorporating longstanding medical-vocational

evaluation policies that take into account a claimant’s age,


3
  The Act “comprises two disability benefits programs. [DIB] provides benefits
to disabled persons who have contributed to the program while employed. [SSI]
provides benefits to indigent disabled persons. The statutory definitions and
the regulations . . . for determining disability governing these two programs
are, in all aspects relevant here, substantively identical.” Craig, 76 F.3d at
589 n.1 (internal citations omitted).

                                      5
education, and work experience in addition to [the claimant’s]

medical   condition.”       Id.     “These    regulations    establish    a

‘sequential evaluation process’ to determine whether a claimant is

disabled.”    Id.

     This sequential evaluation process (“SEP”) has up to five

steps:    “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of the Soc. Sec. Admin., 174 F.3d 473, 475

n.2 (4th Cir. 1999).4     A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.       The second step determines if the

claimant is ‘severely’ disabled.         If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

     On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177. Alternatively, if a claimant clears steps one and


4
   “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                     6
two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”    Id. at 179.5      Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can perform past relevant

work; if so, the claimant does not qualify as disabled.             See id. at

179-80.     However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the claimant’s RFC] and [the

claimant’s] vocational capabilities (age, education, and past work

experience) to adjust to a new job.”             Hall, 658 F.2d at 264-65.

If, at this step, the Commissioner cannot carry its “evidentiary

burden of proving that [the claimant] remains able to work other

jobs   available    in   the   community,”     the   claimant    qualifies    as

disabled.    Hines, 453 F.3d at 567.6


5
   “RFC is a measurement of the most a claimant can do despite [the claimant’s]
limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations
require RFC to reflect claimant’s “ability to do sustained work-related physical
and mental activities in a work setting on a regular and continuing basis . . .
[which] means 8 hours a day, for 5 days a week, or an equivalent work schedule”
(internal emphasis and quotation marks omitted)).       The RFC includes both a
“physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658
F.2d at 265. “RFC is to be determined by the ALJ only after [the ALJ] considers
all relevant evidence of a claimant’s impairments and any related symptoms (e.g.,
pain).” Hines, 453 F.3d at 562-63.
6
   A claimant thus can establish disability via two paths through the SEP. The
first path requires resolution of the questions at steps one, two, and three in
the claimant’s favor, whereas, on the second path, the claimant must prevail at
steps one, two, four, and five. Some short-hand judicial characterizations of
                                                                 (continued...)

                                       7
                          B.   Assignments of Error

      According to Plaintiff, the Court should overturn the ALJ’s

finding of no disability on these grounds:

      1) “[t]he ALJ erred by refusing to exhibit, consider and

discuss Plaintiff’s school records and [consultative examinations

(‘CEs’)] in [the ALJ’s] decision” (Docket Entry 12 at 4 (bold font

and single-spacing omitted));

      2)   “[t]he   ALJ    erred   by       failing   to   factor   Plaintiff’s

functional illiteracy into his ability to work” (id. at 8 (bold

font and single-spacing omitted));

      3) “[t]he ALJ improperly analyzed the determination of the

[North Carolina Department of Health and Human Services (‘NCDHHS’)]

finding Plaintiff eligible for [Aid to the Disabled - Medical

Assistance (‘MAD’)]” (id. at 9 (bold font and single-spacing

omitted));

      4) “[t]he ALJ erred in her evaluation of the [] opinion [of

medical expert (‘ME’) Dr. Richard S. Gross]” (id. at 12 (bold font

and single-spacing omitted)); and

      5) “[r]emand is required because at the time [the ALJ’s]

decision was issued, [her] appointment did not comply with the




6
  (...continued)
the SEP appear to gloss over the fact that an adverse finding against a claimant
on step three does not terminate the analysis. See, e.g., Hunter, 993 F.2d at
35 (“If the ALJ finds that a claimant has not satisfied any step of the process,
review does not proceed to the next step.”).

                                        8
Appointments Clause” (id. at 17 (bold font and single-spacing

omitted)).

     Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.    (Docket Entry 15 at 6-27.)

              1. Evidence from Plaintiff’s Prior Claims

     Plaintiff first contends that “[t]he ALJ erred by refusing to

exhibit, consider and discuss Plaintiff’s school records and CEs in

[the ALJ’s] decision.”         (Docket Entry 12 at 4 (bold font and

single-spacing omitted).)          According to Plaintiff, his attorney at

the hearing requested that the ALJ transfer Plaintiff’s school

records and CEs from his prior claims for DIB and SSI “to his

current file so that they could be considered when assessing

Listing 12.05 for intellectual disability[, ] as well as for

assessing his mental functioning generally.” (Id. at 5 (citing Tr.

76-77).) Plaintiff deems the ALJ’s refusal to exhibit the evidence

in question a “serious error,” because “the current iteration of

Listing 12.05B” requires evidence that Plaintiff’s intellectual

disability   began   prior    to     his       “‘attainment   of   age    22’”   (id.

(quoting 20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 12.05B.3)), and

“because the ALJ assumed that [Plaintiff] had the equivalent of a

high school education and based her [s]tep [five] finding on the

results of a hypothetical posed to the VE which assumed a high

school education” (id. at 6 (citing Tr. 27-28, 62) (internal

citation    omitted)).       For    the        following   reasons,      Plaintiff’s


                                           9
contentions regarding his school records have merit and warrant

remand.

       Plaintiff has cited five prior CEs containing Plaintiff’s IQ

testing results: 1) Vocational Rehabilitation (“VR”) assessment of

January 24, 2002 (see Tr. 86), 2) CE by Terry T. Warner, M.S., on

March 8, 2006 (see id.), 3) CE by Warner on July 1, 2009 (see id.),

4) CE by Warner on July 18, 2013 (see id.), and 5) VR assessment by

Richard H. Willis, M.A., L.P.A., on November 26, 2013 (see Tr. 530-

33).    (Docket Entry 12 at 7 (citing Tr. 371).)7            The ALJ did not

err by refusing to exhibit the CEs in question.                 As Plaintiff

acknowledges (see id.), the state agency psychological consultants

at the initial and reconsideration levels of review summarized the

findings, IQ scores, and conclusions contained in the CEs at issue

(see Tr. 80-86, 89, 97-103, 106, 118-25, 135-42). Further, the ALJ

assessed and weighed the state agency psychological consultants’

opinions (see Tr. 24), and Plaintiff has not attacked the ALJ’s

assessment of those opinions (see Docket Entry 12).             Moreover, the

record already contains the Willis VR assessment on November 26,

2013 (the only examination within the relevant period in this case

which began on October 22, 2013, the day after the last unfavorable

decision in Plaintiff’s most recent claim for benefits (see Tr.



7
  As Plaintiff pointed out, Warner diagnosed Plaintiff with “mild mental
retardation” following all three of Warner’s CEs (Docket Entry 12 at 7 (citing
Tr. 86)) and opined after the 2006 and 2013 examinations “that [Plaintiff] would
be ‘much slower’ than a normal person at completing simple tasks” (id.
(referencing Tr. 81, 83)).

                                      10
11))   (see   Tr.    530-33),      the      ALJ     discussed    and     weighed     that

examination (see Tr. 24), and Plaintiff has not challenged the

ALJ’s determination in that regard (see Docket Entry 12).

       In contrast, the Court should find that the ALJ erred by

refusing to exhibit or consider Plaintiff’s school records.                          Those

records remain relevant to resolve the issue of whether Plaintiff

“ha[d] at least a high school education” as found by the ALJ. (Tr.

27; see also Tr. 26 (noting that Plaintiff “received a certificate

of high school equivalency” (emphasis added)).) Although Plaintiff

testified that he “finish[ed]” high school (Tr. 45; see also Tr.

322 (notation in Disability Report that Plaintiff “completed” 12th

grade in 1993)), Plaintiff has also offered evidence that he

received a certificate of completion or attendance in lieu of a

high school diploma because he failed the North Carolina competency

test (see Tr. 371; see also Tr. 86, 103 (initial-level state agency

psychological consultant’s observation that Plaintiff’s school

records   show      he    received     a    “certificate        for    12   y[ea]rs    of

attendance”)).           Plaintiff’s       school    records     would      likely   have

resolved the current conflict in the evidence regarding Plaintiff’s

educational achievement and thus the ALJ erred by refusing to

exhibit them.       Finally, that error prejudiced Plaintiff, because

had the ALJ found that Plaintiff possessed less than a high school

education,    i.e.,      deeming     him    either    to   have achieved         only a

“limited” education or to have qualified as “illiterate,” the jobs


                                            11
cited by the VE (see Tr. 63-64) (and adopted by the ALJ at step

five (see Tr. 28)) may no longer have remained available to

Plaintiff.

     In short, the ALJ’s failure to exhibit and expressly consider

Plaintiff’s    school   records    constitutes      prejudicial   error    and

warrants remand.

                        2. Functional Illiteracy

     Plaintiff next alleges that “[t]he ALJ erred by failing to

factor Plaintiff’s functional illiteracy into his ability to work.”

(Docket Entry 12 at 8 (bold font and single-spacing omitted).) The

Court should find that the ALJ not only erroneously failed to

exhibit Plaintiff’s school records before ruling that Plaintiff

possessed “at least a high school education” (Tr. 27), but also

inadequately addressed other evidence of functional illiteracy in

formulating the RFC (see Tr. 19-20).               As discussed above, the

record strongly suggests that Plaintiff did not, in fact, have “at

least a high school education” (Tr. 27), but instead received a

certificate of completion or attendance in lieu of a diploma

because he failed the North Carolina competency test to qualify for

a diploma.    (See Tr. 371; see also Tr. 86, 103.)            Moreover, the

record contains    voluminous      evidence   of    Plaintiff’s   functional

illiteracy.     For example, Plaintiff’s scores on the Wechsler

Individual    Achievement   Test    during    Willis’s   VR   assessment   in

November 2013 placed his reading and spelling skills at the first


                                     12
grade level and his mathematical skills at the fourth grade level.

(See Tr. 531.)       Due to Plaintiff’s difficulty with reading and

writing, he appointed authorized representatives to assist him with

his applications for Medicaid, DIB/SSI, and food stamps.                  (See Tr.

72.)       Plaintiff’s VR history documents an inability to maintain

employment despite “intense job coaching” (Tr. 526), to fill out

job applications (see Tr. 530), and to understand employers’

instructions      (see   Tr.   526),   as   well   as   a   past   work   history

consisting of “temp[orary] labor lasting no more than [two] months”

(see Tr. 530).

       Furthermore, the above-described evidence harmonizes with

Plaintiff’s testimony, which included the following statements:

       C      when Plaintiff worked for a pallet company, he
              could not understand the paperwork (see Tr. 48);

       C      Plaintiff remained in special education throughout
              his time in school (see Tr. 53);

       C      Plaintiff needed help filling out job applications
              (see id.);

       C      Plaintiff could count bills           but     “g[o]t   lost”
              counting change (see Tr. 54);

       C      Plaintiff never lived alone (see Tr. 55); and

       C      Plaintiff had difficulty understanding his duties
              at his past jobs and had to ask questions
              repeatedly (see Tr. 57).

Thus, the ALJ erred both by finding that Plaintiff possessed “at

least a high school education” (Tr. 27) and by not addressing




                                       13
Plaintiff’s apparent functional illiteracy when formulating the RFC

(see Tr. 19-20).

     Moreover, those errors do not qualify as harmless under the

circumstances      of   this   case.        Based    on    the   ALJ’s     RFC   (as

incorporated into the dispositive hypothetical question), the VE

assumed Plaintiff possessed “a high school education” (Tr. 62) and

identified three jobs as available in significant numbers in the

national economy, i.e., hand packer, sorter, and grader (see Tr.

63-64).   The Dictionary of Occupational Titles (“DOT”) classifies

the hand packer job at Math Level 2, which requires the abilities

to “[a]dd, subtract, multiply, and divide all units of measure,”

“[p]erform   the    four   operations       with    like    common   and    decimal

fractions,” “[c]ompute ratio, rate, and percent,” “[d]raw and

interpret    bar    graphs,”    and    “p]erform       arithmetic        operations

involving all American monetary units.”                    DOT, No. 753.687-038

(Packing-Line Worker), 1991 WL 680354 (G.P.O. 4th ed. rev. 1991).

Although the DOT rates the two remaining jobs at Math Level 1, even

that level demands the abilities to “[a]dd and subtract two-digit

numbers,” “[m]ultiply and divide 10’s and 100’s by 2, 3, 4, 5,”

“[p]erform the four basic arithmetic operations with coins as part

of a dollar,” “[p]erform operations with units such as cup, pint,

and quart; inch, foot, and yard; and ounce and pound.”                     DOT, No.

789.687-146 (Remnant Sorter), 1991 WL 681286; DOT, No. 529.687-186

(Sorter, Agricultural Produce), 1991 WL 674781.                  In addition, the


                                       14
DOT places all three jobs at Language Level 1, which assumes the

abilities to “[r]ecognize meaning of 2,500 (two- or three-syllable)

words,” [r]ead at rate of 95-120 words per minute,” and “[c]ompare

similarities and differences between words and between series of

numbers.”      DOT, No. 753.687-038 (Packing-Line Worker), 1991 WL

680354; DOT, No. 789.687-146 (Remnant Sorter), 1991 WL 681286; DOT,

No. 529.687-186 (Sorter, Agricultural Produce), 1991 WL 674781.

Unless and until the ALJ makes a more thorough assessment of

Plaintiff’s educational/literacy level, and obtains vocational

evidence informed by that assessment, the Court cannot determine if

jobs in significant numbers remain available to Plaintiff.

      In sum, the ALJ reversibly erred by finding that Plaintiff

“had at least a high school education” and by failing to address

Plaintiff’s apparent functional illiteracy in formulating the RFC

and articulating the dispositive hypothetical question to the VE.

                  3. NCDHHS Disability Determination

      Plaintiff’s third assignment of error asserts that “[t]he ALJ

improperly     analyzed    the    determination     of     the   NCDHHS   finding

Plaintiff eligible for MAD.”            (Docket Entry 12 at 9 (bold font and

single-spacing omitted).)          In this regard, Plaintiff argues that

the   Fourth   Circuit    has     held    that,   absent    clear   reasons   for

deviation,     “‘in      making     a     disability       determination,     the

[Commissioner] must give substantial weight to a NCDHHS disability

decision.’”     (Docket Entry 12 at 10-11 (internal quotation marks


                                         15
omitted) (quoting         Woods v. Berryhill, 888 F.3d 686, 692-93 (4th

Cir. 2018) (in turn citing Bird v. Commissioner, 699 F.3d 337, 343

(4th Cir. 2012))).)         Plaintiff challenges the ALJ’s decision to

afford “little weight” to the NCDHHS’s decision in Plaintiff’s case

(Tr. 24) as violative of Woods, in that the ALJ did not provide

“‘persuasive,       specific,   valid    reasons     for    doing     so   that   are

supported by the record’” (Docket Entry 12 at 12 (quoting Woods,

888 F.3d at 693)), but instead “assigned the NCDHHS determination

little weight on the grounds that it was based upon its own rules

and was not binding on an SSA disability decision” (id. at 10

(citing Tr. 24)).         This argument has merit and warrants remand.

      In Bird, the Fourth Circuit addressed for the first time the

“weight that the SSA must afford to a VA disability rating.”                  Bird,

699   F.3d   at    343.      After    reviewing    the     “varying    degrees    of

evidentiary       significance”      other    circuits   afford     VA disability

ratings, the Fourth Circuit held as follows:

      The VA rating decision reached in [the plaintiff’s] case
      resulted from an evaluation of the same condition and the
      same underlying evidence that was relevant to the
      decision facing the SSA.      Like the VA, the SSA was
      required to undertake a comprehensive evaluation of [the
      plaintiff’s] medical condition. Because the purpose and
      evaluation methodology of both programs are closely
      related, a disability rating by one of the two agencies
      is highly relevant to the disability determination of the
      other agency. Thus, we hold that, in making a disability
      determination, the SSA must give substantial weight to a
      VA disability rating. However, because the SSA employs
      its own standards for evaluating a claimant’s alleged
      disability, and because the effective date of coverage
      for a claimant’s disability under the two programs likely
      will vary, an ALJ may give less weight to a VA disability

                                         16
      rating when the record before the ALJ clearly
      demonstrates that such a deviation is appropriate.

Bird, 699 F.3d at 343 (emphasis added).

      Following Bird, the Fourth Circuit further clarified “what an

ALJ must do” to clearly demonstrate the appropriateness of a

deviation    from    Bird’s   substantial        weight    standard   in    a   case

involving an NCDHHS disability determination:

      We now conclude, consistent with our sister circuits,
      that in order to demonstrate that it is “appropriate” to
      accord less than “substantial weight” to an NCDHHS
      disability decision, an ALJ must give “persuasive,
      specific, valid reasons for doing so that are supported
      by the record.”

Woods, 888 F.3d at 692 (quoting McCartey v. Massanari, 298 F.3d

1072, 1076 (9th Cir. 2002)) (emphasis added); see also Social

Security Ruling 06–03p, Titles II and XVI: Considering Opinions and

Other   Evidence     from   Sources     Who    Are   Not   “Acceptable     Medical

Sources” in Disability Claims; Considering Decisions on Disability

by   Other   Governmental        and   Nongovernmental      Agencies,      2006   WL

2329939, at *6-7 (Aug. 9, 2006) (“SSR 06–03p”) (“[E]vidence of a

disability decision by another governmental . . . agency cannot be

ignored and must be considered,” and “the [ALJ] should explain the

consideration       given   to     these      decisions    in   the   notice      of

decision”).8


8
  For claims filed on or after March 27, 2017, the SSA has rescinded SSR 06–03p
and amended 20 C.F.R. §§ 404.1504 and 416.904. See 82 Fed. Reg. 5844 (Jan. 18,
2017); 82 Fed. Reg. 15263-01 (Mar. 27, 2017). The new regulations state that the
SSA “will not provide any analysis in [its] determination or decision about a
decision made by any other governmental agency or a nongovernmental entity about
                                                                  (continued...)

                                         17
        In this case, the NCDHHS issued a disability determination on

October 21, 2014, reversing the decision of the Stanly County

Department of Social Services, and finding that Plaintiff met the

requirements of Listing 12.05C (as those requirements existed in

2014) and qualified as disabled as of January 2014.              (See Tr. 370-

72.)9     In so finding, the NCDHHS found as a fact that Plaintiff

“[wa]s not working and ha[d] not worked at [substantial gainful

activity] levels in the last 15 years” (Tr. 370), that Plaintiff

“was noted to be in special education classes throughout school and

received a Certificate of Completion due to failing the [North

Carolina] Competency Test” (Tr. 371; see also id. (summarizing

8
  (...continued)
whether you are disabled, blind, employable, or entitled to any benefits,” 20
C.F.R. §§ 404.1504, 416.904. In rescinding SSR 06–03p, the SSA noted that, for
claims filed on or after March 27, 2017, ALJs “will not provide any articulation
about their consideration of decisions from other governmental agencies and
nongovernmental entities because this evidence is inherently neither valuable nor
persuasive.” 82 Fed. Reg. 15263-01. Because Plaintiff filed his claims for DIB
and SSI in 2014 (see Tr. 285-97), this Recommendation will apply SSR 06-03p and
the prior versions of Sections 404.1504 and 416.904 to Plaintiff’s contentions
in his third assignment of error.
9
  Effective January 17, 2017, the Commissioner enacted substantial amendments to
the listings for mental impairments, including Listing 12.05.         See Revised
Medical Criteria for Evaluating Mental Disorders, 81 Fed. Reg. 66137 (Sept. 26,
2016). The current iteration of Listing 12.05B, which applied at the time of the
ALJ’s decision, requires a showing of 1) “[s]ignificantly subaverage general
intellectual functioning,” 2) “[a] full scale (or comparable) IQ score of 70 or
below on an individually administered standardized test of general intelligence,”
and 3) “[s]ignificant deficits in adaptive functioning currently manifested by
extreme limitation of one, or marked limitation of two, of the following areas
of mental functioning: [u]nderstand, remember, or apply information; [i]nteract
with others; [c]oncentrate, persist, or maintain pace; [a]dapt or manage
oneself.” 20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 12.05B (2017) (subsection
lettering and internal citations omitted). The version of Listing 12.05C in
effect on the date of the NCDHHS’s disability determination required a claimant
to show 1) “significantly subaverage general intellectual functioning with
deficits in adaptive functioning initially manifested . . . before age 22,” 2)
“a valid verbal, performance, or full scale IQ of 60 through 70,” and 3) “a
physical or other mental impairment imposing an additional and significant work-
related limitation of function.” 20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 12.05C
(2014).

                                       18
Plaintiff’s IQ scores)). The ALJ analyzed and weighed the NCDHHS’s

determination as follows:

     In October 2014, the [NCDHHS] determined that [Plaintiff]
     met the disability requirement referenced in 20 [C.F.R.
     §] 416.920(d), Appendix 1, Listing 12.05C.      The [ALJ]
     considered this evidence, including consideration of the
     current standard for Listing 12.05, and accords this
     opinion little weight as a decision by a governmental
     agency about a claimant’s disability status is based upon
     its own rules, and is not binding on a Social Security
     disability decision.    Further, in this case the [ALJ]
     notes that [Plaintiff’s] impairments do not cause
     significant deficits in adaptive functioning currently
     manifested by an extreme limitation of one, or marked
     limitation of two, in the following areas of mental
     functioning: understanding, remembering, or applying
     information; interacting with others; concentrating,
     persisting, or maintaining pace; or adapting or managing
     oneself, as discussed above.

(Tr. 24 (internal citation omitted) (emphasis added).)

     The    ALJ’s    consideration         of     the    NCDHHS’s      disability

determination runs afoul of Woods.              To begin, the ALJ’s statement

that the NCDHHS’s disability determination “is based upon its own

rules”   (id.)   disregards    the    fact       that   the   NCDHHS    uses   the

Commissioner’s standards for disability in its decisions (see Tr.

370-72), a fact which the ALJ acknowledged at the outset of her

analysis of the NCDHHS’s decision (see Tr. 24). Further, in Woods,

the Fourth Circuit expressly rejected the ALJ’s discounting of an

NCDHHS disability determination because the determination did not

bind the Commissioner and because that agency utilized different

disability standards, noting that such a “generic explanation,

which    could   apply   to   every   NCDHHS       decision,    [wa]s    neither


                                      19
persuasive nor specific.” Woods, 888 F.3d at 693; see also Northen

v. Colvin, No. 1:15CV445, 2016 WL 5956636, at *5 (M.D.N.C. Oct. 12,

2016) (unpublished) (Peake, M.J.), recommendation adopted, slip op.

(M.D.N.C.   Nov. 9,       2016)     (Schroeder,        J.)    (“As       this    Court    has

previously explained, citing to different rules and different

standards as a rationale to give less than substantial weight to a

VA disability determination is not enough, because such a rationale

would apply to every case, and thus cannot clearly demonstrate a

reason for departing from the Bird presumption.”).

      Notwithstanding the ALJ’s failure to properly analyze and

weigh the NCDHHS’s disability determination in accordance with

Woods, the Commissioner argues that the ALJ “[r]eferenc[ed] the

requirements     of     current    [L]isting         12.05”   and    “explained          that

Plaintiff’s      impairments       ‘d[id]      not    cause    .     .    .     an   extreme

limitation of one, or marked limitation of two . . . areas of

mental functioning.’”           (Docket Entry 15 at 16 (quoting Tr. 24).)

According to the Commissioner, “by acknowledging the different

requirements between the 2014 version of [L]isting 12.05C on which

the   NCDHHS    based    its    decision    and       those   of     the      revised     and

applicable 2017 version, the ALJ provided a persuasive, specific,

and valid reason for why the NCDHHS decision was not entitled to

substantial weight in this case.”                    (Id. at 17.)             However, as

Plaintiff      argues,    the     ALJ’s   mere       recitation      of       the    current

requirements of Listing 12.05 and her “statement that she disagreed


                                          20
with the [NCDHHS’s] listing finding does not cite to ‘persuasive,

specific, valid reasons for doing so that are supported by the

record.’” (Docket Entry 12 at 12 (quoting Woods, 888 F.3d at 693).)

The ALJ did not even discuss the facts on which the NCDHHS relied

in reaching its disability determination, let alone “explain which

aspects of [that] decision [s]he f[ound] not credible and why,

describe why [s]he f[ound] other evidence more credible, and

discuss the effect of any new evidence made available after NCDHHS

issued its decision,” Woods, 888 F.3d at 692.          (See Tr. 24.)

     In sum, the ALJ’s failure to provide “persuasive, specific,

valid reasons,” Woods, 888 F.3d at 693, for rejecting the NCDHHS’s

disability determination warrants remand.

                            4. ME’s Opinions

     Plaintiff’s fourth assignment of error asserts that “[t]he ALJ

erred in her evaluation of the [] opinion [of ME Dr. Gross].”

(Docket Entry 12 at 12 (bold font and single-spacing omitted).)

More specifically, Plaintiff contends that “the ALJ faulted Dr.

Gross for relying upon second hand knowledge of the results of

[Plaintiff’s] IQ testing and academic performance when [the ALJ]

herself refused to exhibit those reports in the current record” and

“failed to discuss the IQ testing to which Dr. Gross . . . referred

. . . [as well as the other] relevant evidence bearing upon Listing

12.05B.”   (Id.   at   14   (citing    Tr.   23,   76-77).)   Plaintiff’s

contentions establish reversible error.


                                      21
     Following the hearing, the ALJ requested Dr. Gross to offer

opinions     regarding     Plaintiff’s         mental    functioning     on    a    form

entitled “Medical Source Statement of Ability to Do Work-Related

Activities (Mental)” (“MSS”) (see Tr. 389-90), which Dr. Gross

completed on March 8, 2017 (see Tr. 891-98; see also Tr. 393

(letter to ALJ from Plaintiff’s hearing attorney agreeing with Dr.

Gross’s    conclusions)).           On   the    MSS,    Dr.    Gross    opined      that

Plaintiff’s mental impairments caused moderate limitation in his

ability      to   handle   workplace      changes       (see   Tr.     893),    simple

instructions (see Tr. 892), and simple work-related decisions (see

id.),   as    well   as    marked    limitation         with   regard    to    complex

instructions and decisions (see id.).               Dr. Gross further observed

that “all psych assessments have established [Plaintiff] has memory

problems, concentration problems, 1st-2nd grade reading skills so

he can’t fill out a job application [without] assistance, [and] was

unable to keep up work pace on past jobs.”                     (Tr. 893.)          In so

finding, Dr. Gross relied on the Willis VR assessment (see Tr. 530-

33) and the pre-hearing brief of Plaintiff’s hearing attorney (see

Tr. 381-88), which “all establish [mental retardation] range IQs

and reading/math levels at 1st-2nd grade.”                (Tr. 892; see also Tr.

893 (“At least 4 psych evaluations have been completed all showing

IQs in the 60’s.”).)         Dr. Gross went on to evaluate Plaintiff’s

mental impairments under the 2017 version of Listing 12.05, and

found that Plaintiff suffered marked limitation in his abilities to


                                         22
understand, remember, or apply information; concentrate, persist,

or maintain pace; and adapt or manage himself; and mild limitation

in his ability to interact with others, noting that “[s]everal

psych evaluations establish[ed] valid IQs in the 60’s, [and]

significant academic limitations as [Plaintiff] is illiterate.”

(Tr.   895    (emphasis    added).)     Dr.   Gross   thus   concluded    that

Plaintiff met the 2017 version of Listing 12.05B “as established by

multiple IQ testings in the low 60’s[,] [] scholastic achievement

in the 2nd grade level[,] . . . [and] deficits in his ability to

maintain employment.”       (Tr. 896.)

       The ALJ discussed Dr. Gross’s various opinions, and then

analyzed and weighed those opinions as follows:

       The [ALJ] gives Dr. Gross’[s] opinion little weight as he
       did not examine [Plaintiff], and, per [Dr. Gross’s] own
       handwritten explanation, he is basing his evaluation as
       to [Plaintiff’s] meeting [L]isting 12.05(B) upon the
       representative brief and the opinion of [VR] Services,
       which is not an acceptable medical source and to which
       [Plaintiff] was self-referred. Finally, no other opinion
       evidence regarding mental functioning in this case limits
       [Plaintiff] to this extent.

(Tr. 23      (internal    citations   omitted).)      None   of   the   grounds

supplied by the ALJ for rejecting Dr. Gross’s opinions suffices.

       As Plaintiff argues (see Docket Entry 12 at 14), the ALJ

should not have discounted Dr. Gross’s opinions for relying on the

summarization of Plaintiff’s educational background and IQ test

scores in his hearing attorney’s pre-hearing brief and in Willis’s

VR assessment, particularly given that the ALJ herself refused to


                                      23
exhibit Plaintiff’s actual school records. More significantly, the

ALJ did not give any reason to question the accuracy of the

educational information or IQ scores summarized in the pre-hearing

brief and Willis’s VR assessment upon which Dr. Gross relied. (See

Tr. 23.)     Furthermore, the ALJ failed to explain why the fact that

Plaintiff “was self-referred” to VR (id.) should have had any

adverse impact on the degree to which Dr. Gross relied on Willis’s

opinions (see id.).         Moreover, the ALJ’s remark that “no other

opinion      evidence    regarding    mental     functioning         in   this   case

limit[ed] [Plaintiff] to th[e] extent [that Dr. Gross did]” (id.)

only tells half the story because, although the NCDHHS’s disability

determination applied the prior version of Listing 12.05 (and thus

a different version of Listing 12.05 than Dr. Gross applied), the

NCDHHS    found   Plaintiff     mentally       disabled    as   of    January    2014

(see Tr. 371). Given the inadequacy of the above-discussed grounds

for discounting Dr. Gross’s opinions, the ALJ’s rationale that Dr.

Gross “did not examine” Plaintiff (Tr. 23) does not adequately

support the ALJ’s rejection of Dr. Gross’s opinions, as that

critique would defeat the purpose of engaging an ME to offer

opinions based on a review of the record.

       In light of the foregoing analysis, the Court should conclude

that   the    ALJ’s     rationale   for    rejecting      Dr.   Gross’s     opinions

constituted reversible error.




                                          24
                          5. Appointments Clause

     The      recommendation    to   remand    this     matter   for   further

administrative proceedings moots Plaintiff’s fifth assignment of

error alleging that, “at the time [the ALJ’s] decision was issued,

[her] appointment did not comply with the Appointments Clause”

(Docket Entry 12 at 17 (bold font and single-spacing omitted)).

“[O]n July 16, 2018[, Nancy A. Berryhill,] the [then-]Acting

Commissioner of Social Security[,] ratified the appointments of

[the SSA’s] ALJs and approved those appointments as her own.                On

the same day, the Acting Commissioner took the same actions with

respect to the administrative appeals judges (AAJs) who work at the

Appeals Council.” Social Security Ruling 19-1p, Titles II and XVI:

Effect   of    the   Decision   in   Lucia    v.   Securities    and   Exchange

Commission (SEC) on Cases Pending at the Appeals Council, 2019 WL

1324866, at *2 (Mar. 15, 2019) (“SSR 19-1p”).             Thus, the SSA will

have properly appointed any ALJ who presides over Plaintiff’s post-

remand administrative proceedings.

     Plaintiff has requested “remand of th[is] matter for a new

hearing with a different ALJ” (Docket Entry 12 at 19 (emphasis

added)); however, Plaintiff has not provided the Court with any

basis for requiring the SSA to assign a new ALJ to Plaintiff’s case

upon remand (see id.).      Absent a showing of judicial bias, “‘[t]o

whom a case should be remanded is generally within the province of

the [Commissioner’s] responsibility.’”             Lloyd v. Astrue, No. 5:09-


                                      25
CV-292-FL,    2010   WL    2812672,    at   *2    (E.D.N.C.    June    9,    2010)

(unpublished) (quoting Travis v. Sullivan, 985 F.2d 919, 924 (7th

Cir. 1993)), recommendation adopted, 2010 WL 2812674 (E.D.N.C. July

14, 2010) (unpublished).           Nonetheless, “a number of courts have

. . . recommended reassignment of [S]ocial [S]ecurity cases on

remand for various reasons other than bias.” Sherman v. Berryhill,

Civ. No. 18-439 KK, 2019 WL 2450919, at *16 (D.N.M. June 12, 2019)

(unpublished) (due to ALJ’s “fail[ure] to consider the medical

evidence with adequate care,” recommending “that the Commissioner

assign   th[e]   case     to   a   different     ALJ   on   remand,”   but    “not

requir[ing] the Commissioner to do so”).

     In the specific context of challenges to the authority of ALJs

under the Appointments Clause, SSR 19-1p provides some guidance on

the matter:

     The Appeals Council will grant [a] claimant’s request for
     review in cases where the claimant: (1) [t]imely requests
     Appeals Council review of an ALJ’s decision . . . issued
     before July 16, 2018; and (2) raises . . . (either at the
     Appeals Council level, or previously had raised at the
     ALJ level) a challenge under the Appointments Clause to
     the authority of the ALJ who issued the decision . . . .

     When the Appeals Council grants review based on a
     timely-raised Appointments Clause challenge, AAJs who
     have been appointed by the Acting Commissioner (or whose
     appointments the Acting Commissioner has ratified) will
     vacate the hearing decision . . . . [T]he Appeals Council
     will conduct a new and independent review of the claims
     file and either remand the case to an ALJ other than the
     ALJ who issued the decision under review, or issue its
     own new decision . . . .




                                       26
SSR 19-1p, 2019 WL 1324866, at *3 (emphasis added) (internal

footnote omitted).       In light of the above-emphasized language in

SSR 19-1p, the Court should “recommend[] that the Commissioner

assign this case to a different ALJ on remand,” but “not require

the Commissioner to do so,” Sherman, 2019 WL 2450919, at *16.

                              III.    CONCLUSION

      Plaintiff has established errors warranting remand.10

      IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be vacated and that the matter be remanded

under sentence four of 42 U.S.C. § 405(g), with a suggestion that

the Commissioner consider assigning a different ALJ to conduct the

further   administrative      proceedings,     and   a    directive    that   the

further administrative proceedings shall include 1) incorporation

of Plaintiff’s school records as an exhibit in the administrative

record, 2) reevaluation of Plaintiff’s educational and literacy

level based on consideration of his school records and other record

evidence,    3)    reevaluation      and    re-weighing     of   the   NCDHHS’s

disability determination in accordance with Woods, the applicable



10
   Plaintiff’s Memorandum alternatively asks for “summary judgment with a
reversal of the ALJ’s decision for an award of benefits or with a remand of the
matter for a new hearing with a different ALJ.” (Docket Entry 12 at 19.) In
this case, the Court should opt for remand, because Plaintiff’s Memorandum does
not adequately develop a cogent argument justifying reversal for an award of
benefits (see id. at 17 (stating in conclusory fashion: “If not reversed for an
award of benefits pursuant to Listing 12.05B with [Plaintiff’s] marked
limitations in the domains of concentration, persistence or pace and
understanding, remembering or applying information, his having suffered from
[intellectual disability] since he was a child and his IQ scores in the 60’s, the
claim must be remanded to address the[ ALJ’s] errors.” (internal citation
omitted)).

                                       27
regulations, and SSR 06-03p, and 4) reevaluation and re-weighing of

Dr. Gross’s opinions. As a result, Plaintiff’s Motion for Judgment

on the Pleadings (Docket Entry 11) should be granted in part, i.e.,

to the extent it requests remand, and Defendant’s Motion for

Judgment on the Pleadings (Docket Entry 14) should be denied.



                                    /s/ L. Patrick Auld
                                      L. Patrick Auld
                               United States Magistrate Judge


August 7, 2019




                                28
